 1
 2
 3
 4
 5                                                                        Hon. Robert S. Lasnik
 6
 7                           UNITED STATES DISTRICT COURT
 8                        WESTERN DISTRICT OF WASHINGTON
 9                                       AT SEATTLE
10
     MAPLE LEAF HOUSING                             Case No. 2:18-cv-01710-RSL
11   INVESTMENTS, LLC, a Washington
     company,                                       STIPULATED MOTION AND
12                                                  ORDER EXTENDING TIME FOR
           Plaintiff,                               RESPONSIVE PLEADING
13
           vs.                                      Note on calendar: February 8, 2019
14
     TEXACO DOWNSTREAM PROPERTIES
15   INC., a Delaware corporation,
16         Defendant.
17
18                      Pursuant to the Order entered by this Court on the stipulation between
19   Plaintiff MAPLE LEAF HOUSING INVESTMENTS, LLC (“Plaintiff”) and Defendant
20   TEXACO DOWNSTREAM PROPERTIES INC. (“Defendant”), Defendant’s responsive
21   pleading is due February 8, 2019. See, Dkt. # 22. Plaintiff and Defendant now jointly
22   move under FRCP 6(b) for a 21-day extension of Defendant’s deadline to file a
23   responsive pleading to March 1, 2019. There is good cause for granting an extension
24   because Plaintiff and Defendant have reached agreement in principle to resolve issues
25   raised in Defendant’s November 30, 2018, meet and confer correspondence (“Meet and
26   Confer Correspondence”). When executed, the agreement between the Plaintiff and
27   Defendant will avoid the need for a motion to dismiss certain claims. Upon execution of
28   STIPULATED MOTION AND ORDER                                         Rogers Joseph O’Donnell
     EXTENDING TIME FOR RESPONSIVE PLEADING                          311 California Street, Floor 10
     Case No.: 2:18-cv-01710-RSL                                         San Francisco, CA 94104
     Page 1                                                                         (415) 956-2828
                                                                                              484589.1
 1    the agreement, the parties will submit a joint request to this Court to stay all litigation
 2    deadlines, including Defendant’s deadline to file a responsive pleading, and activities for
 3    up to 120 days while the parties jointly undertake an environmental investigation of the
 4    Plaintiff’s property. The data obtained from the environmental investigation will inform
 5    the parties’ decisions regarding the subject property and this litigation and may
 6    potentially help facilitate an agreed resolution of this case.
 7                       The parties jointly request an additional 21-day extension of
 8    Defendant’s deadline to file a responsive pleading to allow the parties to: (1) prepare and
 9    execute an agreement between the parties to resolve issues raised in the Meet and Confer
10    Correspondence and undertake the environmental investigation of Plaintiff’s property,
11    and, assuming the execution of the agreement between the parties, (2) prepare and
12    present to this Court a stipulated order staying all litigation deadlines and activities for up
13    to 120 days while the environmental investigation is undertaken.
14                   Pursuant to FRCP Rule 6(b), the Court may, for good cause, extend the
15    time for Defendant to respond to Plaintiff’s Complaint.
16                   Based on the foregoing, Plaintiff and Defendant jointly request that the
17    Court issue an order extending the deadlines for Defendant’s responsive pleading twenty-
18    one days to March 1, 2019.
19                   IT IS SO STIPULATED THROUGH COUNSEL OF RECORD
20 / / /
21 / / /
22 / / /
23 / / /
24 / / /
25 / / /
26 / / /
27 / / /
28   STIPULATED MOTION AND ORDER                                             Rogers Joseph O’Donnell
     EXTENDING TIME FOR RESPONSIVE PLEADING                              311 California Street, Floor 10
     Case No.: 2:18-cv-01710-RSL                                             San Francisco, CA 94104
     Page 2                                                                             (415) 956-2828
                                                                                                  484589.1
 1
     Dated: February 8, 2019                     ROGERS JOSEPH O'DONNELL, PC
 2
 3
                                                By: /s/ Robert C. Goodman
 4
                                                Robert C. Goodman, WSBA No. 49144
 5                                              E. Jacob Lubarsky, WSBA No. 52992
                                                311 California Street, 10th Floor
 6                                              San Francisco, CA 94104
                                                rgoodman@rjo.com
 7                                              jlubarsky@rjo.com
                                                Telephone: (415) 956-2828
 8                                              Attorneys for Defendant
                                                TEXACO DOWNSTREAM PROPERTIES
 9                                              INC.
10
     Dated: February 8, 2019                    VERIS LAW GROUP PLLC
11
12
                                                By: /s/ David F. Stearns
13
14                                              Howard F. Jensen, WSBA No. 25144
                                                David F. Stearns, WSBA No. 45257
15                                              1809 Seventh Ave., Suite 1400
                                                Seattle, WA 98101
16                                              howard@verislawgroup.com
                                                david@verislawgroup.com
17                                              Telephone: (206) 829-9590
                                                Attorneys for Plaintiff
18                                              MAPLE LEAF HOUSING
                                                INVESTMENTS, LLC
19
20                 I attest that concurrence in the filing of this document has been obtained
21   from David F. Stearns, counsel for Maple Leaf Housing Investments, LLC.
22
23
      Dated: February 8, 2019                       ROGERS JOSEPH O’DONNELL
24
25
                                                    By: /s/ Robert C. Goodman
26                                                  ROBERT C. GOODMAN
                                                    Attorneys for Defendant
27
28   STIPULATED MOTION AND ORDER                                         Rogers Joseph O’Donnell
     EXTENDING TIME FOR RESPONSIVE PLEADING                          311 California Street, Floor 10
     Case No.: 2:18-cv-01710-RSL                                         San Francisco, CA 94104
     Page 3                                                                         (415) 956-2828
                                                                                              484589.1
 1                                          ORDER
 2                The deadlines in this case are hereby extended as follows:
 3                Defendant’s responsive pleading shall be filed no later than March 1, 2019.
 4
 5   PURSUANT TO STIPULATION, IT IS SO ORDERED.
 6
 7
        Dated this 12th day of February, 2019.
 8
 9                                         A
                                           Robert S. Lasnik
10                                         United States District Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   STIPULATED MOTION AND ORDER                                       Rogers Joseph O’Donnell
     EXTENDING TIME FOR RESPONSIVE PLEADING                        311 California Street, Floor 10
     Case No.: 2:18-cv-01710-RSL                                       San Francisco, CA 94104
     Page 4                                                                       (415) 956-2828
                                                                                            484589.1
